DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 1521447.1, filed on December 4, 2015. The invention is examined based on this priority date.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are 
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
I, claim(s) 1-15, 17, 24, 38-39, drawn to computer-implemented method of antibody design, the program product of the method, and the antibody manufacturing method.
Group II, claim(s) 41, drawn to an antibody product by the manufacturing method in Group I.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature. Group II can be any antibody product manufactured by the method of Group I and the verification of the antibody product structure is beyond this examination.
During a telephone conversation with Dmitriy Vinarov (Docket No. 18-777-WO-US) on Feb 25, 2022 a provisional election was made without traverse to prosecute the invention of groups I,  claims 1-15, 17, 24, 38, 39.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 41 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply 

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Page 21 has an active web link (second line from the bottom). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 14 and 15, it is neither clear which "characteristic atoms in different sub-structures" may be considered "identical" (atoms in different structures, i.e. different 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15, 24, 27, 38-39 are rejected under 35 U.S.C. § 101 because the claimed inventions are directed to non-statutory subject matter.  
“claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection”. (MPEP 2106.04 § 1).  Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes (MPEP 2106.04(a)(2)). The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of in silico rational design of antibodies. 
Mental processes recited in the claims include:
“identifying one or more hotspot residues that will each bind to a corresponding one of one or more hotspot sites on the target epitope” (claim 1);
“selecting from a database of antibody structures one or more candidate antibody structures” (claim 1);
“generating a designed antibody by modifying one of the candidate antibody structures” (claim 1);

“replacing each of at least one of the matching residues with a residue of the same amino acid as the hotspot residue which the matching residue matches” (claim 3);
“determining a first set of distances representing separations between all possible pairings between identical characteristic atoms in different sub-structures of the hotspot residues” (claim 14, claim 15); 
“determining a second set of distances representing separations between all possible pairings between identical characteristic atoms in different sub-structures of the matching residues” (claim 14, claim 15); 
“comparing the first set of distances to the second set of distances for different antibody structures until a match is obtained within a predetermined separation threshold” (claim 14, claim 15);
“detecting geometrical clashing, where one or more atoms are predicted to occupy positions that are closer together than is physically possible, between one or more atoms in the candidate antibody structure when bound to the target epitope and one or more atoms in the target epitope” (claim 17);

“designing an antibody using the method of claim 1” (claim 39);

Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas. The claims must therefore be examined further to determine whether they integrate that abstract ideas into practical application (MPEP 2106.04(d)). (Step 2A Prong One: Yes).

Claim 39 recites “manufacturing the antibody thus designed”. Simply mention ‘manufacturing” without how to manufacture, is an insignificant extra-solution activity to the judicial exception. MPEP 2106.05(g) has a guideline regarding insignificant extra-solution activity:
(1) Whether the extra-solution limitation is well known. See Bilski v. Kappos, 561 U.S. 593, 611-12, 95 USPQ2d 1001, 1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity); Flook, 437 U.S. at 593-95, 198 USPQ at 197 (a formula would not be patentable by only indicating that is could be usefully applied to existing surveying techniques); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1937 (Fed. Cir. 2017). 
(2) Whether the limitation is significant (i.e. it imposes meaningful limits on the claim such that it is not nominally or tangentially related to the invention). See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715-16, 112 USPQ2d 1750, 1755 (Fed. Cir. 2014) (restricting public access to media was found to be insignificant extra-solution activity); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1242, 120 USPQ2d 1844, 1855 (Fed. Cir. 2016) 
(3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) 
The claimed steps of "manufacturing the antibody thus designed” is insignificant extra-solution activities because they are (1) well known and (2) necessary data outputting, which match two of the three criteria outline in MPEP 2106.05(g).  Hence, it is insignificant extra-solution activities that do not integrate the judicial exceptions into a practical application.
Claims 1, and claim 38 recite additional elements that are not abstract ideas: claim 1 recites “a computer-implemented method” for designing an antibody. Claim 38 recites “a computer readable medium or signal comprising computer readable instructions” for carrying out the method. The “computer” in claims 1 and 38 is nothing more than a generic computer and the “instructions” executed by the computer in claims 2-15, 17, 24, 39 are dependent on claim 1. Hence, these are mere instructions to apply the abstract idea outlined in claims 1-15, 17, 24, 39 using a computer, and therefore claims 1 and claim 38 do not integrate that abstract idea into a practical application (see MPEP 2106.04(d) § 1; and MPEP 2106.05(f)).  (Step 2A Prong Two: No).

None of the dependent claims 2-15, 17, 24 of the independent claim 1 recites any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information. 
Because the claims 1-15, 17, 24, 38, 39 recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea. Claims that are directed to abstract ideas must be examined further to 
As explained above, the mere instructions to implement the abstract idea using a computer are, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)). (Step 2B: No).

When the claims 1-15, 17, 24, 38, 39 are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. computerized analysis of biological data). See MPEP 2106.05(a) and 2106.05(h). 
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept. Hence, the claimed invention does not constitute significantly more than the abstract idea, so 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13, 17, 24, 38-39 are rejected under 35 U.S.C. 102(a)(1), and 102(a)(1)  as being anticipated by Weaver (“Methods For Humanizing Antibodies And Humanized Antibodies Made Thereby“, US 20090130102 A1, Date Published 2009-05-21).

Claim 1 discloses a computer-implemented method of designing an antibody that will bind to a target epitope, comprising:
identifying one or more hotspot residues that will each bind to a corresponding one of one or more hotspot sites on the target epitope, each hotspot residue comprising a hotspot sub-structure comprising one or more hotspot sub-structure characteristic atoms; 
selecting from a database of antibody structures one or more candidate antibody structures, each candidate antibody structure having one or more matching residues each comprising a matching residue sub-structure comprising one or more matching residue sub-structure characteristic atoms, wherein the selection is performed such that the relative positions of the matching residue sub-structure characteristic atoms within the antibody structure and the relative positions of the hotspot sub-structure characteristic atoms when bound to the target epitope are such that at least three of the matching residue sub-structure characteristic atoms can be superimposed computationally on a corresponding at least three hotspot sub-structure characteristic atoms with a spatial deviation between each pair of superimposed characteristic atoms averaged over all pairs being less than a predetermined threshold; 
generating a designed antibody by modifying one of the candidate antibody structures, the modifying comprising replacing at least one of the matching residues with a different residue such that a predicted affinity between the designed antibody and the target epitope is higher than a 
With respect to claim 1, Weaver discloses developing a modified antibody, with computational steps ([0019], claim 22) comprising:
identifying specificity determining residues ([0074]-[0076], claim 22). The term "hotspot residues" used in the claims is unclear and leaves the reader in doubt as to the meaning of the technical feature to which it refers, thereby rendering the definition of the subject-matter of said claim unclear. 
selection of human antibody framework structures from structural database ([0019], claim 22(d)) by superimposing CDR structures of the parent antibody, i.e. "at least three characteristic atoms", and selecting for low spatial deviation ([0066]­[0069])
grafting parental SDR into the selected antibody structures (claim 22(e), [0018]); grafting the SDR onto the human antibody scaffold serves the effect of providing the desired binding properties, i.e. higher binding affinity of the modified vs. the unmodified scaffold antibody.

With respect to claim 2, Weaver teaches “Typically highly related human proteins having <0.9 Å rmsd calculated using >95% of all alpha carbons will be achieved. Also, less highly related human proteins having <1.2 Å rmsd calculated using >95% of all Å rmsd calculated using >95% of all alpha carbons will be achieved. In addition, even less related human proteins having <2 Å rmsd calculated using >95% of all alpha carbons will be achieved” ([0068]). Averaged overall pairs being less than a predetermined threshold of 2Ǻ is anticipated by Weaver (MPEP § 2131.03.II).

With respect to claim 3, Weaver teaches replacing the atomic coordinates of the human CDRs in the acceptor structures with the atomic coordinates of the parent antibody CDRs, i.e. all "matching" residues ([0077]).


With respect to claim 4, Weaver teaches replacing the matching alpha carbon atoms, ([0068]).

With respect to claim 5 and claim 6, Weaver ([0058] FIG. 12) discloses a structure-based sequence alignment of top scoring CDR from the alignment of the parent structure to the corresponding human structure database. The defined SDR for the loop are highlighted in bold and italics. Single mutations and grafting of segments of parental structure of the human structure to introduce SDR into the human structures are underlined. The conservation of residues is shown on the line below the alignment, where an asterisk represents a conserved residue and a point represents high similarity. The alignments shown are for CDRL1 (A), CDRL2 (B), CDRH1 (C), CDRH2 (D), and CDRH3 (E). There was no close structural analog in the database to the CDRL3 loop of the parent structure. Also shown is the rmsd score and the percentage 

With respect to claim 7 and claim 8, Weaver teaches a alpha carbons (alpha atom ([0158]), a backbone oxygen group ([0156]) and a backbone nitrogen group ([0156]) matching residue sub-structure from the antibody structure database superimposed on to the corresponding hotspot sub-structure characteristic atoms of the antibody in design (against uPAR).

Claim 9 and its dependent claim 10, refers to a two residues matching operation. Claim 11 and it dependent claims 12, 13  refers to a three residues matching operation.
While claim 7 and its dependent claim 8 refers to a one residues matching operation, Claims 7-8 can be regarded as the species and claims 9-10, claims 11-13 can be regarded as the genus. "A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus." The species in that case will anticipate the genus (MPEP § 2131.01.I). Claims 9-10, claims 11-13 are rejected similarly as discussed above regarding claims 7-8.


With respect to claim 17, Weaver teaches detecting and eliminating geometric clashing (steric clashes) “Some sets of mutations will be structurally incompatible at this point, as there will not be found a low energy rotamer in the library that does not have significant steric clashes with the surrounding structures or other altered positions. These sets of mutations can be eliminated from consideration at this point” ([0105]). 

With respect to claim 24, Weaver teaches grafting iteratively CDR loops from the database to the target antibody with lowered rmsd (higher affinity for the target epitope) ([0090], [0091]).
With respect to claim 38, Weaver discloses computer-instructed modeling and computer methods for antibody related purpose ([0009]).
With respect to claim 39, Weaver teaches corresponding methods of manufacture antibodies ([0018], claim 23).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim  14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Weaver (“Methods For Humanizing Antibodies And Humanized Antibodies Made Thereby“, US 20090130102 A1, Date Published 2009-05-21) as applied to claim 1-13 above, and further in view of Tharakaraman (“Redesign of a cross-reactive antibody to dengue virus with broad-spectrum activity and increased in vivo potency“, PNAS April 23,  2013,  110 (17) E1555-E1564 )

With respect to claim 14, 15, Weaver disclose a mouse antibody humanization method as set forth above regarding claims 1-13. Weaver does not teach pre-selection of database antibody substructures that will bind to a target epitope. More specifically, Weaver does not teach using the distance constraint between identical characteristic atoms in different sub-structures (target epitope and the selected antibody substructure) of the matching residues as a way to pre-select the antibody substructure from the database.  Tharakaraman teaches “The larger of the two molecules was considered the receptor whereas the smaller molecule was considered the ligand. The ligand orientation was rotated 6 degrees at each step to sample the various conformations. Because the initial docking procedure explores a relatively large area, we set up
distance constraints between putative hotspot residues on epitope and paratope to ensure the generated models do not shift significantly from the native structure. We picked two hotspot residues on either side to ensure the challenges we faced with structure discrimination were equivalent to the 4E11 scenario. In all of the decoy models, the putative epitope and paratope hotspots were within 10 Å from each other.
Hotspots were identified using the web server KFC2 (29). The initial docking procedure generates 100 structures that are then clustered based on an all-versus-all rmsd matrix, described by Comeau (47) and Lorenzen and Zhang (48). The rmsd between two docked structures is calculated based on the ligand atoms that are within 7 Å of the fixed receptor. Clustering procedure ensures that structures within a cluster have ligand interface rmsd < 3 Å whereas structures from different clusters have ligand interface rmsd ≥ 3 Å. Using a smaller value of ligand interface rmsd will typically increase the 
Docked structures representing the cluster centers were taken up for further evaluation” (page E1562, col 2, paragraph 2).

While Tharakaraman’s distance constraints between putative hotspot residues on epitope and paratope and the all-versus-all rmsd matrix ensure reasonable pre-selected substructures can be regarded as the species, claim 14 (one or more matching residues comprising at least two matching residues) and claim 15 (one or more matching residues comprising a single matching residue) are two different genus in iterative pre-selection of substructure based on separation distance threshold.

"A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus." The species in that case will anticipate the genus (MPEP § 2131.01.I). Claims 14, and  15 are rejected similarly as discussed above, over Tharakaraman.

It would have been a Prima Facie Case of Obviousness “teaching-to-modifying” (“Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention” (MPEP § 2143 I.G.)) to one of ordinary skill in art at the time of the invention to modify Weaver’s method in antibody design starting from mouse antibody (toward a humanized antibody), and combine with Tharakaraman’s teaching in antibody substructure pre-selection based on distance 

Conclusion

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUOZHEN LIU whose telephone number is (571)272-0224. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/Soren Harward/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        
GUOZHEN . LIU
Examiner
Art Unit 1631